  Case 1:20-cv-00499-MN Document 7 Filed 08/13/20 Page 1 of 4 PageID #: 142




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


IN RE FLUOR CORPORATION
STOCKHOLDER DERIVATIVE                                Consol. C.A. No. 1:20-cv-00499-MN
LITIGATION


                     STIPULATION AND ORDER TO STAY DERIVATIVE ACTION

       WHEREAS, on April 10, 2020, Plaintiffs Omid Yousofi and Kasey King filed a

stockholder derivative action in this Court on behalf of Fluor Corporation (“Fluor”) against

Individual Defendants Peter K. Barker, Alan M. Bennett, Rosemary T. Berkery, Alan Boeckmann,

David E. Constable, Peter J. Fluor, James T. Hackett, Carlos M. Hernandez, Thomas C. Leppert,

Deborah D. McWhinney, Armando J. Olivera, and Matthew K. Rose (the “Yousofi Action”);

       WHEREAS, on May 11, 2020, Plaintiff Sindy Wei filed a stockholder derivative action in

this Court on behalf of Fluor against Individual Defendants David T. Seaton, Carlos M. Hernandez,

Bruce A. Stanski, D. Michael Steuert, Peter K. Barker, Alan M. Bennett, Rosemary T. Berkery,

Alan Boeckmann, David E. Constable, Peter J. Fluor, James T. Hackett, Thomas C. Leppert,

Deborah D. McWhinney, Armando J. Olivera, and Matthew K. Rose (the “Wei Action”);

       WHEREAS, on June 18, 2020, this Court entered an order consolidating the Yousofi

Action and the Wei Action (the “Derivative Action”);

       WHEREAS, counsel for the Parties have conferred regarding the status of this litigation

and the appropriate next steps;

       WHEREAS, the Derivative Action involves overlapping parties and factual allegations as

a related federal securities fraud class action filed on May 25, 2018, in the United States District

Court for the Northern District of Texas, captioned Chun v. Fluor Corporation, et al., Case

No. 3:18-cv-01338-X (the “Securities Class Action”); and
  Case 1:20-cv-00499-MN Document 7 Filed 08/13/20 Page 2 of 4 PageID #: 143




          WHEREAS, based upon the overlapping parties and factual allegations contained in the

Derivative Action and the Securities Class Action, and to avoid the unnecessary expenditure of

judicial resources, the Parties have agreed, subject to this Court’s approval, to temporarily stay

prosecution in the Derivative Action until the resolution of defendants’ motion to dismiss in the

Securities Class Action.

          NOW, THEREFORE, the Parties, by and through their undersigned counsel, hereby jointly

stipulate as follows:

          1.     All proceedings in the Derivative Action will be stayed until resolution of

defendants’ motion to dismiss in the Securities Class Action.

          2.     Defendants shall promptly notify Plaintiff of any additional derivative actions that

are similar or related to the Derivative Action (“Related Derivative Action”).

          3.     Defendants shall promptly notify Plaintiff if any Related Derivative Action is not

stayed.

          4.     In the event any Related Derivative Action is not stayed for the same duration of

time as that set forth in this Stipulation, Plaintiffs have the option to lift the stay upon fourteen

(14) days written notice to Defendants’ undersigned counsel via email.

          5.     Defendants shall include Plaintiffs in any formal settlement meetings and any

mediations with any plaintiff in any Related Derivative Action.

          6.     In the event that any discovery is provided or produced to any plaintiff in any

Related Derivative Action during or before the stay, by way of Court order or otherwise,

Defendants shall promptly provide copies of that discovery to counsel for Plaintiffs in the

Derivative Action subject to the execution of an appropriate confidentiality agreement or

protective order.




                                                  2
  Case 1:20-cv-00499-MN Document 7 Filed 08/13/20 Page 3 of 4 PageID #: 144




       7.      Within thirty (30) days after the stay is lifted, the Parties shall meet and confer and

submit to the Court a proposed scheduling order governing further proceedings in the Derivative

Action, including a briefing schedule on Defendants’ contemplated motion to transfer.

       8.      All deadlines and hearings will be postponed until after the stay is lifted.

       IN WITNESS WHEREOF, the parties, through their undersigned counsel, have executed

this Stipulation and Order as of this 12th day of August, 2020.


 AGREED:

 O’KELLY & ERNST, LLC                                ROSS ARONSTAM & MORITZ LLP

  /s/ Ryan M. Ernst                                   /s/ Anne M. Steadman
 Ryan M. Ernst (# 4788)                              Garrett B. Moritz (# 5654)
 824 N. Market Street, Suite 1001A                   Anne M. Steadman (# 6221)
 Wilmington, DE 19801                                100 S. West Street, Suite 400
 Telephone: (302) 778-4000                           Wilmington, DE 19801
 Email: rernst@oelegal.com                           Telephone: (302) 576-1600
                                                     Email: gmoritz@ramllp.com
 Liaison Counsel for Plaintiffs Omid Yousofi                asteadman@ramllp.com
 and Kasey King and Liaison Counsel for
 Plaintiffs

 GAINEY MCKENNA & EGLESTON                           GIBSON DUNN & CRUTCHER LLP

 Thomas J. McKenna                                   Mike Raiff
 Gregory M. Egleston                                 2001 Ross Avenue, Suite 2100
 501 Fifth Avenue, 19th Floor                        Dallas, TX 75201
 New York, NY 10017                                  Telephone: (214) 698-3100
 Telephone: (212) 983-1300                           Email: mraiff@gibsondunn.com

 Counsel for Plaintiffs Omid Yousofi and             GIBSON DUNN & CRUTCHER LLP
 Kasey King and Lead Counsel for Plaintiffs
                                                     Brian M. Lutz
                                                     555 Mission Street, Suite 3000
                                                     San Francisco, CA 94105
                                                     Telephone: (415) 393-8379
                                                     Email: blutz@gibsondunn.com




                                                 3
  Case 1:20-cv-00499-MN Document 7 Filed 08/13/20 Page 4 of 4 PageID #: 145




 dELEEUW LAW LLC                                   GIBSON DUNN & CRUTCHER LLP

 P. Bradford deLeeuw (# 3569)                      Lissa M. Percopo
 1301 Walnut Green Road                            1050 Connecticut Avenue, N.W.
 Wilmington, DE 19807                              Washington, D.C. 20036
 Telephone: (302) 274-2180                         Telephone: (202) 887-3770
 Email: brad@deleeuwlaw.com                        Email: lpercopo@gibsondunn.com

 Liaison Counsel for Plaintiff Sindy Wei and
                                                   Counsel for Defendants
 Liaison Counsel for Plaintiffs

 HYNES & HERNANDEZ, LLC
 Michael J. Hynes
 Ligaya T. Hernandez
 101 Lindenwood Drive, Suite 225
 Malvern, PA 19355
 Telephone: (484) 875-3116

 Counsel for Plaintiff Sindy Wei and Lead
 Counsel for Plaintiffs

 BRAGAR EAGEL & SQUIRE, P.C.
 Melissa A. Fortunato
 Marion Passmore
 101 California Street, Suite 2710
 San Francisco, California 94111
 Telephone: (415) 365-7149

 Counsel for Plaintiff Sindy Wei


IT IS SO ORDERED.

SIGNED this 13th
            ___ day of _________,
                       August     2020.

                                                     ______________________________
                                                     The Honorable Maryellen Noreika
                                                     United States District Judge




                                               4
